EXHIBIT 10.3

 

WAIVER AND AMENDMENT NO. 4 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
AND
AMENDMENT NO. 2 TO THE AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT

 

THIS WAIVER AND AMENDMENT NO. 4 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
AND AMENDMENT NO. 2 TO THE AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT
(this "Amendment"), dated August 10, 2020, is made and entered into by and among
ASURE SOFTWARE, INC., a Delaware corporation ("Borrower"), the Guarantors party
hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION a national banking association,
as administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, "Agent") and the Lenders party hereto.

 

RECITALS

 

WHEREAS, Borrower, the lenders party thereto as "Lenders" and Agent have entered
into that certain Third Amended and Restated Credit Agreement dated as of
December 31, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement;

 

WHEREAS, Agent has informed Borrower that Events of Default have occurred or
will occur under the Credit Agreement, in each case as further set forth on
Exhibit A hereto (the "Existing and Anticipated Defaults"); and

 

WHEREAS, Borrower has requested that Agent and Required Lenders waive the
Existing and Anticipated Defaults and amend each of the Credit Agreement and the
Guaranty and Security Agreement in certain respects, and Agent and the Required
Lenders are willing to do so, in each case subject to the terms and conditions
set forth herein;

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

ARTICLE I
WAIVER TO THE CREDIT AGREEMENT

 

Notwithstanding anything to the contrary in the Credit Agreement or elsewhere in
the Loan Documents, subject to the satisfaction of the conditions set forth
herein, and in reliance on the representations and warranties set forth herein,
the Required Lenders hereby waive the Existing and Anticipated Defaults. In
connection with the foregoing, (a) each Lender hereby waives Borrower’s
obligation to pay default interest accruing from May 11, 2020 through and
including the date hereof and (b) Agent and each Lender hereby waive the
Applicable Partial Prepayment Premium (as defined in the Fee Letter) that is
otherwise due and payable on the date hereof in respect of the partial Term Loan
prepayment under Section 3(b) of this Amendment.

 

-1-

--------------------------------------------------------------------------------

 

 

Agent further confirms that due to the waiver of the Existing and Anticipated
Defaults pursuant to this Article I, after the date hereof, the Agent and the
Lenders shall no longer charge default interest pursuant to Section 2.6(c) of
the Credit Agreement on the outstanding Obligations. Nothing in this Amendment
changes any of the reporting deadlines set forth on Schedule 5.1.

 

ARTICLE II
AMENDMENTS TO THE CREDIT AGREEMENT
AND
THE GUARANTY AND SECURITY AGREEMENT

 

2.01     Notwithstanding anything to the contrary in the Credit Agreement or
elsewhere in the Loan Documents, subject to the satisfaction of the conditions
set forth herein, and in reliance on the representations and warranties set
forth herein, the Credit Agreement is hereby amended as follows:

 

(a)     Section 2.2 of the Credit Agreement is hereby amended by amending and
restating the table of Installment Amounts and corresponding payment dates set
forth in such section in its entirety as follows:

 

Date

Installment Amount

September 30, 2020 and the last day of each fiscal quarter thereafter through
and including December 31, 2021

$62,500.00

March 31, 2022 and the last day of each fiscal quarter thereafter

$125,000.00

 

(b)     Section 2 of the Credit Agreement is hereby amended by adding the
following Section 2.14 to the end of such section as follows:

 

2.14.     Incremental Facilities.

 

(a)     At any time during the period from and after the Covenant Conversion
Date, at the option of Borrower (but subject to the conditions set forth in
clause (b) below), the Term Loan may be increased by an amount in the aggregate
for all such increases of the Term Loan not to exceed the Available Increase
Amount (each such increase, an "Increase"). Agent shall invite each Lender to
increase its Pro Rata Share of the Term Loan (it being understood that no Lender
shall be obligated to increase its Pro Rata Share of the Term Loan) in
connection with a proposed Increase at the interest margin proposed by Borrower,
and if sufficient Lenders do not agree to increase their Pro Rata Share of the
Term Loan in connection with such proposed Increase, then Agent or Borrower may
invite any prospective lender who is reasonably satisfactory to Agent and
Borrower to become a Lender in connection with a proposed Increase. Any Increase
shall be in an amount of at least $3,000,000 and integral multiples of
$1,000,000 in excess thereof. In no event may the Term

 

-2-

--------------------------------------------------------------------------------

 

 

Loan be increased pursuant to this Section 2.14 on more than two (2) occasions
in the aggregate for all such Increases. Additionally, for the avoidance of
doubt, it is understood and agreed that in no event shall the aggregate amount
of Increases to the Term Loan exceed $15,000,000.

 

(b)     Each of the following shall be conditions precedent to any Increase of
the Term Loan and the making of the additional portion of the Term Loan (each,
an "Additional Portion of the Term Loan" and collectively, the "Additional
Portions of the Term Loan") in connection therewith:

 

(i)     Agent or Borrower have obtained the commitment of one or more Lenders
(or other prospective lenders) reasonably satisfactory to Agent and Borrower to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrower, and Agent have signed a joinder agreement to this Agreement (an
"Increase Joinder"), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrower, and Agent are party,

 

(ii)     each of the conditions precedent set forth in Section 3.2 are
satisfied,

 

(iii)     in connection with any Increase, if any Loan Party or any of its
Subsidiaries owns or will acquire any Margin Stock, Borrower shall deliver to
Agent an updated Form U-1 (with sufficient additional originals thereof for each
Lender), duly executed and delivered by the Borrower, together with such other
documentation as Agent shall reasonably request, in order to enable Agent and
the Lenders to comply with any of the requirements under Regulations T, U or X
of the Federal Reserve Board,

 

(iv)      Borrower has delivered to Agent updated pro forma Projections (after
giving effect to the applicable Increase) for the Loan Parties and their
Subsidiaries evidencing (A) that on a pro forma basis after giving effect to the
applicable Increase, the Leverage Ratio of the Loan Parties and their
Subsidiaries as of the end of the month most recently ended as to which
financial statements were required to be delivered pursuant to this Agreement
was at least 0.25 less than the maximum Leverage Ratio permitted pursuant to
Section 7(d) for such fiscal quarter, and (B) compliance on a pro forma basis
with Section 7 for the twelve months (on a quarter-by-quarter basis) immediately
following the proposed date of the applicable Increase, and

 

(v)     Borrowers shall have reached agreement with the Lenders (or prospective
lenders) making the Additional Portion of the Term Loan with respect to the
interest margins applicable to the Additional Portion of the Term Loan (which
interest margins may be higher than or equal to the interest margins applicable
to the Term Loan set forth in this Agreement immediately prior to the date of
the making of such Additional Portion of the Term Loan, as applicable (the date
of the effectiveness of the making of

 

-3-

--------------------------------------------------------------------------------

 

 

such Additional Portion of the Term Loan, as applicable, the "Increase Date"))
and shall have communicated the amount of such interest margins to Agent. Any
Increase Joinder may, with the consent of Agent, Borrowers and the Lenders or
prospective lenders agreeing to the proposed Increase, effect such amendments to
this Agreement and the other Loan Documents as may be necessary to effectuate
the provisions of this Section 2.14 (including any amendment necessary to
effectuate the interest margins for the Additional Portion of the Term Loan).
Anything to the contrary contained herein notwithstanding, if the all-in yield
(including interest margins, interest floors, and any original issue discount or
similar yield-related discounts or payments, but excluding any arrangement,
underwriting, or similar fees payable in connection therewith that are not paid
to all Lenders providing the Additional Portion of the Term Loan) that is to be
applicable to the Additional Portion of the Term Loan is higher than the all-in
yield (including interest margins, interest floors, and any original issue
discount or similar yield-related discounts or payments, but excluding any
arrangement, underwriting, or similar fees payable in connection therewith that
are not paid to all Lenders providing the Increase the Additional Portion of the
Term Loan) applicable to the Term Loan hereunder immediately prior to the
applicable Increase Date (the amount by which all-in yield is higher, the
"Excess"), then the interest margin applicable to the Term Loan immediately
prior to the Increase Date shall be increased by the amount of the Excess
effective on the applicable Increase Date, and without the necessity of any
action by any party hereto.

 

(c)     Anything to the contrary contained herein notwithstanding, each
Additional Portion of the Term Loan shall be repaid in installments on the
following dates and in the following amounts (it being understood and agreed
that only such installment payments arising after such Additional Portion of the
Term Loan is made shall be required to be paid, but such installment payments
shall be in addition to the payments required to be paid pursuant to Section
2.2):

 

Date

Installment Amount

The last day of each fiscal quarter ended after the first Increase Date and on
or prior to December 31, 2021

0.625% of the aggregate principal amount of Increases to the Term Loan made as
of such date

The last day of each fiscal quarter ended after the first Increase Date and
after December 31, 2021

1.25% of the aggregate principal amount of Increases to the Term Loan made as of
such date

 

The outstanding unpaid principal balance and all accrued and unpaid interest on
such Additional Portion of the Term Loan shall be due and payable on the earlier

 

-4-

--------------------------------------------------------------------------------

 

 

of (i) the Maturity Date, and (ii) the date of the acceleration of the Term Loan
in accordance with the terms hereof.

 

(d)     Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to the Term Loan shall be deemed, unless
the context otherwise requires, to include any Additional Portion of the Term
Loan made pursuant to Increases to the Term Loan pursuant to this Section 2.14.

 

(e)     The Term Loan and Increases to the Term Loan established pursuant to
this Section 2.14 shall constitute the Term Loan under, and shall be entitled to
all the benefits afforded by this Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by the Loan Documents. Borrower
shall take any actions reasonably required by Agent to ensure and demonstrate
that the Liens and security interests granted by the Loan Documents continue to
be perfected under the Code or otherwise after giving effect to the
establishment of any such new Increases to the Term Loan.

 

(c)     Section 7 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

7.     FINANCIAL COVENANTS.

 

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower will:

 

(a)     Minimum EBITDA. Prior to the Covenant Conversion Date, Achieve EBITDA,
measured on a quarter-end basis, of at least the required amount set forth in
the following table for the applicable period set forth opposite thereto:

 

Minimum EBITDA

Applicable Period

$750,000

For the three quarter period
ending September 30, 2020

$1,000,000

For the four quarter period
ending December 31, 2020

$500,000

For the four quarter period
ending March 31, 2021

$0

For the four quarter period
ending June 30, 2021

$500,000

For the four quarter period
ending September 30, 2021

 

-5-

--------------------------------------------------------------------------------

 

 

$1,500,000

For the four quarter period
ending December 31, 2021

$3,000,000

For the four quarter period
ending March 31, 2022

$4,000,000

For the four quarter period
ending June 30, 2022

 

(b)     Minimum Recurring Revenue. Prior to the Covenant Conversion Date,
achieve Recurring Revenue, measured on a quarter-end basis, of at least the
required amount set forth in the following table for the applicable period set
forth opposite thereto:

 

Applicable Amount

Applicable Period

$40,000,000

For the three quarter period
ending September 30, 2020

$49,500,000

For the four quarter period
ending December 31, 2020

$52,000,000

For the four quarter period
ending March 31, 2021

$55,000,000

For the four quarter period
ending June 30, 2021

$58,000,000

For the four quarter period
ending September 30, 2021

$62,000,000

For the four quarter period
ending December 31, 2021

$65,500,000

For the four quarter period
ending March 31, 2022

$68,000,000

For the four quarter period
ending June 30, 2022

 

-6-

--------------------------------------------------------------------------------

 

 

(c)     Fixed Charge Coverage Ratio. On and after the Covenant Conversion Date,
have a Fixed Charge Coverage Ratio, measured on a quarter-end basis, of not less
than the applicable ratio set forth in the following table for the applicable
period set forth opposite thereto:

 

Applicable Ratio

Applicable Period

1.00:1.00

For the one quarter period
ending March 31, 2020

1.00:1.00

For the two quarter period
ending June 30, 2020

1.00:1.00

For the three quarter period
ending September 30, 2020

1.00:1.00

For the four quarter period
ending December 31, 2020

1.00:1.00

For the four quarter period
ending March 31, 2021

1.00:1.00

For the four quarter period
ending June 30, 2021

1.00:1.00

For the four quarter period
ending September 30, 2021

1.00:1.00

For the four quarter period
ending December 31, 2021

1.50:1.00

For the four quarter period
ending March 31, 2022

1.60:1.00

For the four quarter period
ending June 30, 2022

0.87:1.00

For the four quarter period
ending September 30, 2022

1.00:1.00

For the four quarter period
ending December 31, 2022

2.00:1.00

For the four quarter period
ending March 31, 2023 and each quarter-end thereafter

 

-7-

--------------------------------------------------------------------------------

 

 

(d)     Leverage Ratio. On and after the Covenant Conversion Date, have a
Leverage Ratio, measured on a quarter-end basis, of not greater than the
applicable ratio set forth in the following table for the applicable date set
forth opposite thereto:

 

Applicable Ratio

Applicable Date(s)

3.50:1.00

December 31, 2020

3.25:1.00

March 31, 2021

3.25:1.00

June 30, 2021

2.50:1.00

September 30, 2021 and each quarter-end thereafter

 

(d)     Exhibit C-1 (Form of Compliance Certificate) to the Credit Agreement is
hereby amended and restated in its entirety in the form of the Exhibit C-1
attached hereto.

 

(e)     Schedule C-1 (Commitments) to the Credit Agreement is hereby amended and
restated in its entirety in the form of the Schedule C-1 attached hereto.

 

(f)     Schedule 1.1 to the Credit Agreement is hereby amended by inserting the
following defined term therein in appropriate alphabetical order:

 

"Additional Portion of the Term Loan" has the meaning specified therefor in
Section 2.14 of the Agreement.

 

"Available Increase Amount" means, as of any date of determination, an amount
equal to the result of (a) $15,000,000, minus (b) the aggregate principal amount
of Increases to the Term Loan previously made pursuant to Section 2.14 of this
Agreement.

 

"Covenant Conversion Date" means the earlier to occur of either (i) the first
date after the Fourth Amendment Closing Date on which Borrower has delivered the
second of two Compliance Certificates in accordance with Section 5.1
demonstrating compliance with the financial covenants set forth in Sections 7(c)
and 7(d) for the applicable measurement period, for two (2) consecutive Fiscal
Quarters and (ii) August 10, 2022.

 

"Fourth Amendment Closing Date" means August 10, 2020.

 

"Increase" has the meaning specified therefor in Section 2.14 of the Agreement.

 

"Increase Joinder" has the meaning specified therefor in Section 2.14 of the
Agreement.

 

-8-

--------------------------------------------------------------------------------

 

 

"Permitted Acquisition Trigger Date" means the date that is the later to occur
of (x) the date that the Borrower has delivered the second of two consecutive
Compliance Certificates, each in accordance with Section 5.1 and each
demonstrating compliance with the financial covenants set forth in Sections 7(c)
and 7(d) for the applicable measurement period, for the two most recent
consecutive Fiscal Quarters and (y) August 10, 2021.

 

"Recurring Revenue" means all recurring software as a service, recurring
hardware as a service, interests on client funds, and cloud (all as determined
by Borrower’s accountants and satisfactory to Agent) subscription revenue and
maintenance support revenue attributable to Borrower or any of its Subsidiaries
earned during such period, calculated on a basis consistent with the financial
statements delivered to Agent prior to the Closing Date.

 

(g)     Schedule 1.1 to the Credit Agreement is hereby amended by amending the
defined term "Applicable Margin" by deleting the reference to "December 31,
2020" therein and inserting "September 30, 2021" in lieu thereof.

 

(h)     Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating the definition of "LIBOR Rate" therein as follows:

 

"LIBOR Rate" means the greater of (a) 1.00% per annum and (b) the rate per annum
as published by ICE Benchmark Administration Limited (or any successor page or
other commercially available source as the Agent may designate from time to
time) as of 11:00 a.m., London time, two Business Days prior to the commencement
of the requested Interest Period, for a term, and in an amount, comparable to
the Interest Period and the amount of the LIBOR Rate Loan requested (whether as
an initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrower in accordance
with this Agreement (and, if any such published rate is below zero, then the
LIBOR Rate shall be deemed to be zero). Each determination of the LIBOR Rate
shall be made by the Agent and shall be conclusive in the absence of manifest
error.

 

(i)     Schedule 1.1 to the Credit Agreement is hereby amended by amending the
defined term "Maximum Revolver Amount" by deleting the reference to
"$10,000,000" therein and inserting $5,000,000 in lieu thereof.

 

(j)     Schedule 1.1 to the Credit Agreement is hereby amended by deleting the
defined term “Minor Acquisition.”

 

(k)     Schedule 1.1 to the Credit Agreement is hereby amended by amending the
defined term "Permitted Acquisitions" by:

 

(i)     deleting the reference to "means any Acquisition" therein and inserting
"means any Acquisition after the Permitted Acquisition Trigger Date" in lieu
thereof;

 

-9-

--------------------------------------------------------------------------------

 

 

(ii)     amending and restating clause (c) thereof as follows:

 

(c)     Borrower has provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be acceptable to Agent) created by adding the historical combined
financial statements of Borrower (including the combined financial statements of
any other Person or assets that were the subject of a prior Permitted
Acquisition during the relevant period) to the historical consolidated financial
statements of the Person to be acquired (or the historical financial statements
related to the assets to be acquired) pursuant to the proposed Acquisition,
Borrower and its Subsidiaries (i) would have been in compliance with the
financial covenants in Section 7 of the Agreement for the 4 fiscal quarter
period ended immediately prior to the proposed date of consummation of such
proposed Acquisition, and (ii) are projected to be in compliance with the
financial covenants in Section 7 of the Agreement for the 4 fiscal quarter
period ended one year after the proposed date of consummation of such proposed
Acquisition, provided that for the purposes of calculating compliance with
clause (i) and clause (ii) of this clause (c), to the extent the Leverage Ratio
as set forth in Section 7(d) of this Agreement is greater than 3.00:1.00 for any
period, the Leverage Ratio for such period shall be deemed to be 3.00:1.00,

 

(iii)     deleting the reference to "other than with respect to a Minor
Acquisition," in clause (d) thereof; and

 

(iv)     deleting the reference to "(or 5 Business Days with respect to a Minor
Acquisition)" in clause (g) thereof.

 

(l)     Schedule 5.1 to the Credit Agreement is hereby amended by deleting each
reference to "a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at EBITDA to the extent applicable" and
inserting " a Compliance Certificate along with the underlying calculations
(including of the financial covenants set forth in Sections 7(c) and 7(d)
whether or not tested), including the calculations to arrive at EBITDA to the
extent applicable" in lieu thereof.

 

2.02     Notwithstanding anything to the contrary in the Credit Agreement or
elsewhere in the Loan Documents, subject to the satisfaction of the conditions
set forth herein, and in reliance on the representations and warranties set
forth herein, Section 7(k)(iv) of the Guaranty and Security Agreement is hereby
amended by adding "(or such later date as agreed to by Agent in its sole
discretion)" to the end of the last sentence of such section.

 

2.03     This Amendment is a limited waiver and amendment and other than as set
forth above in Article I and Article II hereof, nothing contained in this
Amendment shall be construed

 

-10-

--------------------------------------------------------------------------------

 

 

as a consent or amendment to or waiver by Agent or any Lender of any covenant or
provision of the Credit Agreement, the other Loan Documents, this Amendment, or
of any other contract or instrument between any Loan Party and Agent or any
Lender, and the failure of Agent or any Lender at any time or times hereafter to
require strict performance by the Loan Parties of any provision thereof shall
not waive, affect or diminish any right of Agent to thereafter demand strict
compliance therewith. Agent and each Lender hereby reserves all rights granted
under the Credit Agreement, the other Loan Documents, this Amendment and any
other contract or instrument between any Loan Party and Agent or any Lender.

 

ARTICLE III
CONDITIONS PRECEDENT

 

This Amendment shall become effective only upon the satisfaction in full, in a
manner satisfactory to Agent and Required Lenders, of the following conditions
precedent (the first date upon which all such conditions have been satisfied
being herein called the "Effective Date"):

 

(a)     Agent and each Lender party hereto shall have received a copy of this
Amendment executed and delivered by Agent, Required Lenders and Borrower;

 

(b)     Borrower shall have repaid the Term Loans in an amount not less than
$9,750,000;

 

(c)     Agent shall have received the "Amendment Fee" (as defined below);

 

(d)     All corporate and other proceedings, and all documents instruments and
other legal matters in connection with the transactions contemplated by each of
this Amendment shall be satisfactory in form and substance to Agent and its
counsel;

 

(e)     After giving effect to this Amendment, the representations and
warranties made by Borrower contained herein and by each Loan Party in the
Credit Agreement and the other Loan Documents, shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date hereof, as if those
representations and warranties were made for the first time on such date (except
to the extent that such representations and warranties relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date);

 

(f)     After giving effect to this Amendment, each Loan Party is in compliance
with all applicable covenants and agreements contained in the Credit Agreement
and the other Loan Documents;

 

(g)     After giving effect to this Amendment, no Default or Event of Default
shall exist under any of the Loan Documents, and no Default or Event of Default
will result under any of the Loan Documents from the execution, delivery or
performance of this Amendment.

 

-11-

--------------------------------------------------------------------------------

 

 

ARTICLE IV     
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

 

4.01     Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. Borrower and the other Loan Parties
hereby agree that all liens and security interest securing payment of the
Obligations under the Credit Agreement are hereby collectively renewed, ratified
and brought forward as security for the payment and performance of the
Obligations. Borrower and the other Loan Parties, and Agent, on behalf of itself
and the Lenders, agree that the Credit Agreement and the other Loan Documents
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms, and that this Amendment shall not constitute a novation.

 

4.02     Representations and Warranties. Borrower and each Guarantor each hereby
represents and warrants, jointly and severally, to Agent and the Lender Group as
of the date hereof as follows: (a) it is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization; (b) the
execution, delivery and performance by it of this Amendment, the Credit
Agreement and all other Loan Documents executed and/or delivered in connection
herewith are within its powers, have been duly authorized, and do not contravene
(i) its Governing Documents or (ii) any applicable law; (c) no consent, license,
permit, approval or authorization of, or registration, filing or declaration
with any governmental body or other Person, is required in connection with the
execution, delivery, performance, validity or enforceability of this Amendment,
the Credit Agreement or any of the other Loan Documents executed and/or
delivered in connection herewith by or against it, except for those consents,
approvals or authorizations which (i) will have been duly obtained, made or
compiled prior to the Effective Date and which are in full force and effect or
(ii) the failure to obtain could not individually or in the aggregate reasonably
be expected to cause a Material Adverse Effect; (d) this Amendment, the Credit
Agreement and all other Loan Documents executed and/or delivered in connection
herewith have been duly executed and delivered by it; (e) this Amendment, the
Credit Agreement and all other Loan Documents executed and/or delivered in
connection herewith constitute its legal, valid and binding obligation
enforceable against it in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors' rights generally or by
general principles of equity; (f) after giving effect to this Amendment, no
Default or Event of Default exists, has occurred and is continuing or would
result by the execution, delivery or performance of this Amendment; (g) each
Loan Party is in compliance with all applicable covenants and agreements
contained in the Credit Agreement and the other Loan Documents, as consented to,
amended or expressly waived herein; and (h) the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified in the text thereof) on and as of the date hereof as
though made on and as of each such date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and complete
on and as of such earlier date).

 

-12-

--------------------------------------------------------------------------------

 

 

ARTICLE V     
MISCELLANEOUS PROVISIONS

 

5.01     Amendment Fee. Borrowers shall pay to Agent a non-refundable amendment
fee equal to $225,000 (the "Amendment Fee") which shall be fully earned and
payable on the date hereof.

 

5.02     Agreements re the Applicable Partial Prepayment Premium. The parties
hereto agree that if a Prepayment (as such term is defined in the Fee Letter)
occurs on or prior to December 31, 2020; the Agent and the Lenders hereby waive
any Applicable Prepayment Premium due and owing on the date of a Prepayment
pursuant to the terms of the Fee Letter and Section 2.4(d) of the Credit
Agreement for the outstanding balance of the Term Loan as of such date.

 

5.03     Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the other Loan Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent shall affect the representations and
warranties or the right of Agent to rely upon them.

 

5.04     Expenses of Agent and the Lender Group. The Borrower agrees to pay on
demand all Lender Group Expenses incurred by Agent and any Lender in connection
with this Amendment any and all amendments, modifications, and supplements to
the other Loan Documents, including, without limitation, the reasonable costs
and fees of legal counsel, and all costs and expenses incurred by Agent in
connection with the enforcement or preservation of any rights under the Credit
Agreement or any other Loan Documents, including, without, limitation, the costs
and fees of Agent's and Required Lenders' legal counsel.

 

5.05     Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

5.06     Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Agent and each Loan Party and their respective successors and
assigns, except that no Loan Party may assign or transfer any of its respective
rights or obligations hereunder without the prior written consent of Agent and
each Lender.

 

5.07     Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Amendment. Receipt
by telecopy or electronic mail of any executed signature page to this Amendment
shall constitute effective delivery of such signature page. This Amendment to
the extent signed and delivered by means of a facsimile machine or other
electronic transmission including email transmission of a PDF image), shall be
treated in all manner and respects and for all purposes as an original agreement
or amendment and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. No party hereto
shall raise the use of a facsimile machine or other electronic transmission to
deliver a

 

-13-

--------------------------------------------------------------------------------

 

 

signature or the fact that any signature or agreement or amendment was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

 

5.08     Effect of Amendment. No consent or amendment, express or implied, by
Agent to or for any breach of or deviation from any covenant or condition by any
Loan Party shall be deemed a consent to or waiver or amendment of any other
breach of the same or any other covenant, condition or duty.

 

5.09     Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

5.10     Applicable Law. THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, THE RIGHTS OF THE PARTIES
HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER
OR RELATED HERETO OR THERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING
HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.

 

5.11     Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS,
EACH AS MODIFIED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS MODIFIED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AGREEMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWER
AND AGENT.

 

5.12     Release. AS A MATERIAL PART OF THE CONSIDERATION FOR AGENT AND
LENDERS ENTERING INTO THIS AMENDMENT, ON THE DATE HEREOF EACH LOAN PARTY, ON
BEHALF OF ITSELF AND ITS SUCCESSORS (INCLUDING, WITHOUT LIMITATION, ANY TRUSTEES
ACTING ON BEHALF OF SUCH LOAN PARTY AND ANY DEBTOR-IN-POSSESSION WITH RESPECT TO
SUCH LOAN PARTY), ASSIGNS, SUBSIDIARIES AND AFFILIATES HEREBY RELEASES AND
FOREVER DISCHARGES AGENT AND EACH LENDER AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, AFFILIATES, SUBSIDIARIES, PARENTS,
SUCCESSORS AND ASSIGNS FROM ANY AND ALL LIABILITIES, OBLIGATIONS, ACTIONS,
CONTRACTS, CLAIMS, CAUSES OF ACTION, DAMAGES, DEMANDS, COSTS AND EXPENSES
WHATSOEVER, OF EVERY KIND AND NATURE, HOWEVER EVIDENCED OR CREATED, WHETHER
KNOWN OR UNKNOWN, ARISING PRIOR TO THE EFFECTIVE DATE INVOLVING THE EXTENSION OF
CREDIT UNDER OR ADMINISTRATION OF THE CREDIT AGREEMENT OR ANY OTHER LOAN

 

-14-

--------------------------------------------------------------------------------

 

 

DOCUMENTS OR COLLATERAL, THE OBLIGATIONS INCURRED BY BORROWERS OR ANY OTHER
TRANSACTIONS EVIDENCED BY THE CREDIT AGREEMENT OR THE LOAN DOCUMENTS.

 

5.13     Consent of Guarantors. The Borrower and each Guarantor, hereby (a)
consent to the transactions contemplated by this Amendment and (b) agree that
the Credit Agreement and the other Loan Documents (as amended, restated,
supplemented or otherwise modified from time to time) are and shall remain in
full force and effect. Although each Guarantor has been informed of the matters
set forth herein and has acknowledged and agreed to the same, each understands
that neither the Agent nor any Lender has any obligation to inform it of such
matters in the future or to seek its acknowledgment or agreement to future
amendments, and nothing herein shall create such a duty. Borrower and each
Guarantor, acknowledges that its Guaranty is in full force and effect and
ratifies the same, acknowledges that the undersigned has no defense,
counterclaim, set-off or any other claim to diminish the undersigned's liability
under such document.

 

[Remainder of page intentionally left blank; signature pages follow]

 

 

 

 

-15-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first above written.

 

ASURE SOFTWARE, INC.,
a Delaware corporation


By:  /s/ Patrick Goepel                                     
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

MANGROVE EMPLOYER SERVICES, INC.,
a Florida corporation


By:  /s/ Patrick Goepel                                     
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

ASURE PAYROLL SERVICES, INC., f/k/a MANGROVE PAYROLL SERVICES, INC.,
a Florida corporation 


By:  /s/ Patrick Goepel                                     
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

MANGROVE SOFTWARE, INC.,
a Florida corporation


By:  /s/ Patrick Goepel                                     
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

Signature Page to Waiver and Amendment No. 4 to Third Amended and Restated
Credit Agreement

--------------------------------------------------------------------------------

 

 

 

ASURE CONSULTING, INC. f/k/a PERSONNEL MANAGEMENT SYSTEMS, INC.,
a Washington corporation


By:  /s/ Patrick Goepel                                     
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

COMPASS HRM, INC.,
a Florida corporation


By:  /s/ Patrick Goepel                                     
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

ISYSTEMS INTERMEDIATE HOLDCO, INC.,
a Delaware corporation


By:  /s/ Patrick Goepel                                     
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

ISYSTEMS LLC,
a Vermont limited liability company


By:  /s/ Patrick Goepel                                     
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

EVOLUTION PAYROLL PROCESSING LLC,
a Delaware limited liability company


By:  /s/ Patrick Goepel                                     
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

Signature Page to Waiver and Amendment No. 4 to Third Amended and Restated
Credit Agreement

--------------------------------------------------------------------------------

 

 

 

ASSOCIATED DATA SERVICES, INC.,
an Alabama corporation


By:  /s/ Patrick Goepel                                     
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

TELEPAYROLL, INC.,
a California corporation


By:  /s/ Patrick Goepel                                     
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

SAVERS ADMINISTRATIVE SERVICES, INC.,
a North Carolina corporation


By:  /s/ Patrick Goepel                                     
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

USA PAYROLLS INC.,
a New York corporation


By:  /s/ Patrick Goepel                                     
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

Signature Page to Waiver and Amendment No. 4 to Third Amended and Restated
Credit Agreement

--------------------------------------------------------------------------------

 

 

 

PAYROLL MAXX LLC,
a Colorado limited liability company


By:  /s/ Patrick Goepel                                     
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

PAY SYSTEMS OF AMERICA, INC.,
a Tennessee corporation


By:  /s/ Patrick Goepel                                     
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

ASURE PAYROLL TAX MANAGEMENT LLC,
a Delaware limited liability company


By:  /s/ Patrick Goepel                                     
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

 

Signature Page to Waiver and Amendment No. 4 to Third Amended and Restated
Credit Agreement

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender


By:  /s/ Tram Foster                                 
Name: Tram Foster                                 
Title: Authorized Signatory                    

 

 

Signature Page to Waiver and Amendment No. 4 to Third Amended and Restated
Credit Agreement

--------------------------------------------------------------------------------

 

 

 

SCHEDULE C-1

Commitments

 

 

 

Lender

Revolver Commitment

Term Loan Commitment*

Total Commitment

Wells Fargo Bank, National Association

$5,000,000

$10,000,000

$15,000,000

All Lenders

$5,000,000

$10,000,000

$15,000,000

 

* Outstanding principal balance of the Term Loan after giving effect to the Term
Loan prepayment on the Fourth Amendment Closing Date.

 

 